Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular box(es) (Fig. 1: 16, 42, 101, 102, 103) shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the first port, the second port, and the third port are opened when the leveling switch valve is switched to the first stopping position, and the first port and the second port are closed when the leveling switch valve is switched to the first operating position.” This is indefinite. It is unclear what the metes and bounds of when the ports are “opened” or “closed” which flow paths are being claimed as open or close. For example, Fig. 2a shows first stop position 43a and first operating position 43b. In both of these positions there is fluid communication between second port 49b to first port 49a, contrary to the later part of the Claim 3 language; if this is referring to the flowpath from first port 49a flowing to second port 49b being closed (by the presence of the check valve 64) this should be more particularly pointed out and distinctly claimed. Alternatively if this is referring to the Fig. 2b embodiment only and not including Fig. 2a, then dependent claims such as Claim 11 or 15 which positively recite the leveling switch valve as including a check valve, which is only present in Fig. 2a, would raise potential written description issues with the mixing of embodiments in the claims. Or this there another interpretation? What are the metes and bounds of the claim language? For the purposes of examination the ports being opened or closed will be treated broadly. Claim 4 has the same language and therefore the same issue.
Claim 5 recites “an inner drain fluid line provided to the leveling switch valve and configured to discharge a part of operation fluid flowing through the leveling switch valve when the leveling switch valve is switched at the first stopping position”. This is indefinite. Is this claiming “when the leveling switch valve is switched at the first stopping position” as being switched to this “first stopping position” (as in, the valve has is in being claimed in “the first stopping position”), or from “the first stopping position” (as in, the valve has started in this position but then is “switched” from this position)? Claims 6-8 also have the same language and therefore the same issue. 
Claim 5 recites “an external drain fluid line to discharge, to outside, operation fluid of the inner drain fluid line”. This is indefinite. “outside” of what part(s) is indefinite. In applicant’s Fig. 2b for example drain line 61B drains to a tank for example. What are the metes and bounds of the claimed invention? For the purposes of examination this will be interpreted broadly. Claims 6-8 also have the same language (“outside”) and therefore the same issue.
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 depends from Claim 17. The language of Claim 20 repeats the language of Claim 17. Therefore Claim 20 fails to further limit the subject matter of the claim (Claim 17) upon which it depends Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita et al. (US 2017/0159265).
 	Regarding Claim 1, Tomita discloses
 	A hydraulic system for a working machine, comprising: 
 	a boom cylinder (14) to move a boom (10) up or down; 
 	a working tool cylinder (17) to operate a working tool attached to the boom; 
 	a boom control valve (20A) to control the boom cylinder; 
 	a working tool control valve (20B) to control the working tool cylinder; 
 	a first supply line (21a) connecting the boom control valve and a bottom side of the boom cylinder; 
  	a second supply line (21b) connecting the boom control valve and a rod side of the boom cylinder; 
 	a leveling switch valve (41, ex. [073], with 43, 44, and/or 45) connected to the second supply line and having: 
 	a first operating position (ex. 43b, 44b, and/or 45b, ex. [083]) allowing a leveling operation of the working tool ([073-084]); and 
 	a first stopping position (ex. 43a, 44a, and/or 45a, ex. [082]) allowing the leveling operation to stop; 
 	a ride controller including: 
 	a ride-control switch valve (54) connected to a branched fluid line (56c) branched from the first supply line; and 
 	an accumulator (53) connected to the ride-control switch valve and configured to perform an anti-vibrating operation for suppressing a pressure fluctuation of the boom cylinder (ex. [085-0100]); and 
 	a drain fluid line (left of 43 in Fig. 1 for example; or with 46, 47; or 46, 47, 48) to discharge operation fluid in a downstream section extending from the leveling switch valve to the rod side of the boom cylinder in the second supply line when the leveling switch valve is switched to the first stopping position.
Regarding Claim 2,
The hydraulic system according to claim 1, wherein the drain fluid line is provided with a throttle (one of throttles below as annotated).

    PNG
    media_image1.png
    601
    358
    media_image1.png
    Greyscale

Regarding Claim 3,
The hydraulic system according to claim 1, wherein 
the leveling switch valve includes: 
a first port (as annotated below) connected to the downstream section of the second supply line; 
a second port (as annotated below) connected to an upstream section extending from the leveling switch valve to the boom control valve in the second supply line; and 
a third port (as annotated below) through which operation fluid of the drain fluid line flows, 
the first port, the second port, and the third port are opened when the leveling switch valve is switched to the first stopping position (ex. fluid can reach any of the three ports, Fig. 1), and 
the first port and the second port are closed when the leveling switch valve is switched to the first operating position (ex. 1 and 2 do not communicate through valve, ex. [083]).

    PNG
    media_image2.png
    601
    747
    media_image2.png
    Greyscale


Regarding Claim 4,
The hydraulic system according to claim 2, wherein 
the leveling switch valve includes: 
a first port (as annotated below) connected to the downstream section of the second supply line; 
a second port (as annotated below) connected to an upstream section extending from the leveling switch valve to the boom control valve in the second supply line; and 
a third port (as annotated below) through which operation fluid of the drain fluid line flows, 
the first port, the second port, and the third port are opened when the leveling switch valve is switched to the first stopping position (ex. fluid can reach any of the three ports, Fig. 1), and 
the first port and the second port are closed when the leveling switch valve is switched to the first operating position (ex. 1 and 2 do not communicate through valve, ex. [083]).

    PNG
    media_image2.png
    601
    747
    media_image2.png
    Greyscale

 Regarding Claim 5,
 	The hydraulic system according to claim 1, wherein 
 	the drain fluid line includes: 
 	an inner drain fluid line (as annotated below “1”) provided to the leveling switch valve and configured to discharge a part of operation fluid flowing through the leveling switch valve when the leveling switch valve is switched at the first stopping position; and 
 	an external drain fluid line (as annotated below “2”) to discharge, to outside, operation fluid of the inner drain fluid line.
 
    PNG
    media_image3.png
    609
    508
    media_image3.png
    Greyscale

	Regarding Claim 6,
 	The hydraulic system according to claim 2, wherein 
 	the drain fluid line includes: 
 	an inner drain fluid line (as annotated below “1”) provided to the leveling switch valve and configured to discharge a part of operation fluid flowing through the leveling switch valve when the leveling switch valve is switched at the first stopping position; and 
 	an external drain fluid line (as annotated below “2”) to discharge, to outside, operation fluid of the inner drain fluid line.
 
    PNG
    media_image4.png
    352
    293
    media_image4.png
    Greyscale

 	Regarding Claim 7,
   	The hydraulic system according to claim 3, wherein 
 	the drain fluid line includes: 
 	an inner drain fluid line (as annotated below “1”) provided to the leveling switch valve and configured to discharge a part of operation fluid flowing through the leveling switch valve when the leveling switch valve is switched at the first stopping position; and 
 	an external drain fluid line (as annotated below “2”) to discharge, to outside, operation fluid of the inner drain fluid line.
 
    PNG
    media_image3.png
    609
    508
    media_image3.png
    Greyscale

 	Regarding Claim 8,
 	The hydraulic system according to claim 4, wherein 
 	the drain fluid line includes: 
 	an inner drain fluid line (as annotated below “1”) provided to the leveling switch valve and configured to discharge a part of operation fluid flowing through the leveling switch valve when the leveling switch valve is switched at the first stopping position; and 
 	an external drain fluid line (as annotated below “2”) to discharge, to outside, operation fluid of the inner drain fluid line.
 
    PNG
    media_image3.png
    609
    508
    media_image3.png
    Greyscale

 	Regarding Claim 9,
The hydraulic system according to claim 1, wherein 
the leveling switch valve includes 
a check valve (as annotated below) to prevent the operation fluid on the downstream section from flowing to the boom control valve when the leveling switch valve is switched to the first operating position.

    PNG
    media_image5.png
    609
    508
    media_image5.png
    Greyscale

Regarding Claim 10,
The hydraulic system according to claim 2, wherein 
the leveling switch valve includes 
a check valve (as annotated below) to prevent the operation fluid on the downstream section from flowing to the boom control valve when the leveling switch valve is switched to the first operating position.

    PNG
    media_image5.png
    609
    508
    media_image5.png
    Greyscale

Regarding Claim 11,
The hydraulic system according to claim 3, wherein 
the leveling switch valve includes 
a check valve (as annotated below) to prevent the operation fluid on the downstream section from flowing to the boom control valve when the leveling switch valve is switched to the first operating position.

    PNG
    media_image5.png
    609
    508
    media_image5.png
    Greyscale

Regarding Claim 12,
The hydraulic system according to claim 4, wherein 
the leveling switch valve includes 
a check valve (as annotated below) to prevent the operation fluid on the downstream section from flowing to the boom control valve when the leveling switch valve is switched to the first operating position.

    PNG
    media_image5.png
    609
    508
    media_image5.png
    Greyscale

Regarding Claim 13,
The hydraulic system according to claim 5, wherein 
the leveling switch valve includes 
a check valve (as annotated below) to prevent the operation fluid on the downstream section from flowing to the boom control valve when the leveling switch valve is switched to the first operating position.

    PNG
    media_image5.png
    609
    508
    media_image5.png
    Greyscale

Regarding Claim 14,
The hydraulic system according to claim 6, wherein 
the leveling switch valve includes 
a check valve (as annotated below) to prevent the operation fluid on the downstream section from flowing to the boom control valve when the leveling switch valve is switched to the first operating position.

    PNG
    media_image5.png
    609
    508
    media_image5.png
    Greyscale

Regarding Claim 15,
The hydraulic system according to claim 7, wherein 
the leveling switch valve includes 
a check valve (as annotated below) to prevent the operation fluid on the downstream section from flowing to the boom control valve when the leveling switch valve is switched to the first operating position.

    PNG
    media_image5.png
    609
    508
    media_image5.png
    Greyscale

Regarding Claim 16,
The hydraulic system according to claim 8, wherein 
the leveling switch valve includes 
a check valve (as annotated below) to prevent the operation fluid on the downstream section from flowing to the boom control valve when the leveling switch valve is switched to the first operating position.

    PNG
    media_image5.png
    609
    508
    media_image5.png
    Greyscale

Regarding Claim 17,
The hydraulic system according to claim 1, wherein 
the ride-control switch valve has: 
a second stopping position (54a) allowing the anti-vibrating operation to stop; and 
a second operating position (54b) allowing the anti-vibrating operation, and 
the leveling switch valve switches to the first stopping position when the ride-control switch valve is switched to the second operating position (ex.[0109-0113]).
Regarding Claim 18,
The hydraulic system according to claim 2, wherein 
the ride-control switch valve has: 
a second stopping position (54a) allowing the anti-vibrating operation to stop; and 
a second operating position (54b) allowing the anti-vibrating operation, and 
the leveling switch valve switches to the first stopping position when the ride-control switch valve is switched to the second operating position (ex.[0109-0113]).
Regarding Claim 19,
The hydraulic system according to claim 1, wherein 
the leveling switch valve includes 
a first biasing member (43c, 44c, and/or 45d) to bias the leveling switch valve toward the first operating position, and 
the ride-control switch valve includes 
a second biasing member (unlabeled spring, as annotated below) to bias the ride-control switch valve toward the second stopping position.

    PNG
    media_image6.png
    287
    447
    media_image6.png
    Greyscale

Regarding Claim 20,
The hydraulic system according to claim 17, wherein 
the ride-control switch valve has: 
a second stopping position (54a) allowing the anti-vibrating operation to stop; and 
a second operating position (54b) allowing the anti-vibrating operation, and 
the leveling switch valve switches to the first stopping position when the ride-control switch valve is switched to the second operating position (ex.[0109-0113]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Violland teaches elements of the instant invention including a leveling switching valve and ride-control switch valve. Broenner teaches elements of the instant invention including a leveling switching valve and ride-control switch valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        July 20, 2022